          Case 1:18-cv-01781-PGG-BCM Document 333 Filed 09/09/21 Page 1 of 1




01234ÿ667
ÿÿÿÿ899   ÿ89ÿ8ÿ                                                 9/9/21
                                                                                            ÿ 88ÿ
                                                                                            9 ÿÿ
                                                                                               ÿ ÿÿÿ
                                                                                            ÿÿÿ
                                                                                            ÿÿ!ÿÿÿÿ"8#ÿ
                                                                                            $%&'()*%&'()++,-./0ÿ
                                                                                            222-%&'()++,-./0ÿ
                                                                        34567ÿ89ÿ:;:<ÿ
     =>?ÿABCÿ
     DEF7ÿGHIJHIHÿKEL4L9ÿM737K7N7ÿ
     MFO64Pÿ36H64LÿQOL6IOR6ÿSETI6ÿ
     3ET6U4IFÿQOL6IOR6ÿEVÿW4XÿYEIZÿ
     [;;ÿ\4HI]ÿ3679ÿWY9ÿWYÿ<;;;^ÿ
     _4ÿ̀ abcdefgÿeiÿjfkÿlkÿmjinfÿogffepbjieÿqirsetiÿugjtÿvwrxiÿyzz{|yÿeiÿjfk9ÿ<8}S~}<^8<ÿ
            brfcgÿeiÿjfkÿlkÿmjinfÿogffepbjieÿqirsetiÿugjtÿvwrxiÿyzz|yÿeiÿjfk9ÿ<8}S~}^:ÿ
     Q4HIÿNTP4ÿKEL4Lÿ̀
                4ÿI45I4L4F6ÿ\]HOF6OVVLÿOFÿ6U4ÿHJE4ÿ]O6OH6OEF9ÿHFPÿLTJO6ÿ6UOLÿ]4664Iÿ5TILTHF6ÿ6Eÿ\HI6Lÿ
     <7ÿHFPÿ:7UÿEVÿYETIÿDEFEILÿFPOOPTH]ÿSOO]ÿ\IHR6OR4L7ÿÿ\]HOF6OVVLÿI4L54R6VT]]ÿI4T4L6ÿ
     54IOLLOEFÿ6EÿVO]4ÿ4R4LLÿ5H4LÿEFÿ6U4OIÿ54FPOFÿI45]ÿ4EIHFPTÿOFÿVTI6U4IÿLT55EI6ÿEVÿ6U4OIÿ
     E6OEFÿVEIÿR]HLLÿR4I6OVORH6OEF7ÿ
             UOLÿSETI6ÿ4F4IH]]ÿ]OO6LÿI45]ÿ4EIHFPHÿ6Eÿ<;ÿ5H4Lÿ\]HOF6OVVLÿI4T4L6ÿHÿ<[}5H4ÿ]OO6ÿ
     EFÿ6UOLÿI45]7ÿÿU4ÿ46IHÿ5H4LÿHI4ÿF4R4LLHIÿO4Fÿ6U4ÿHETF6ÿEVÿRE5]4ÿOLLT4LÿHFPÿ4UOJO6LÿOFÿ
     6UOLÿE6OEFÿ5IHR6OR47ÿÿ\]HOF6OVVLÿUH4ÿREFV4II4PÿXO6UÿQ4V4FPHF6L9ÿXUEÿREFL4F6ÿ6Eÿ6UOLÿI4T4L67ÿÿÿ
             \]HOF6OVVLÿI45]ÿOLÿPT4ÿ34564J4Iÿ<7ÿÿ 4ÿ6UHFZÿ6U4ÿSETI6ÿVEIÿYETIÿDEFEILÿ5IE56ÿ
     H664F6OEFÿ6Eÿ6UOLÿI4T4L67ÿ
   Application GRANTED. SO ORDERED.
                                                                        _4L54R6VT]]9ÿ
   ___________________________
                                                                        ÿÿxÿwepgwÿkÿwjtÿÿÿÿÿÿÿÿÿkkÿ
   Barbara Moses
   United States Magistrate Judge
   September 9, 2021
